LAW OFFICES LIPPENBERGER, THOMPSON, WELCH, SOROKO & GILBERT LLP CORTE MADERA, CA94925 (415)927-5200 FACSIMILE (415) 927-5210 email: rsoroko@LTWS.com SAN FRANCISCO OFFICE (415) 262-1200 June 28, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BioTime, Inc. Registration Statement on Form S-3 Ladies/Gentlemen: This letter accompanies a Registration Statement on Form S-3 filed by BioTime, Inc.The Registration Statement pertains to outstanding common shares and stock purchase warrants being registered for the account of certain selling security holders.BioTime has determined that it qualifies for the use of Form S-3. Please direct all correspondence and communications with respect to the Registration Statement to the undersigned. Very truly yours, /s/ Richard S. Soroko
